Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered May 12, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant was properly sentenced to a term of incarceration where he failed to comply with the terms of his plea agreement providing for dismissal of the indictment upon successful completion of a drug program (see People v Avery, 85 NY2d 503, 507-508 [1995]). Contrary to defendant’s contention, his termination from the program was based on substantial violations of the program’s rules. Concur — Mazzarelli, J.P., Saxe, Sullivan, Ellerin and Gonzalez, JJ.